                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                                     No. 19-161

NATALIE BARTON                                                            SECTION I

                               ORDER & REASONS

      Defendant Natalie Barton (“Barton”) has been charged with conspiracy to

distribute and possess with the intent to distribute anabolic steroids, conspiracy to

misbrand drugs, multiple counts of distribution of anabolic steroids, and multiple

counts of misbranding of prescription drugs. 1 Before the Court is Barton’s motion 2 to

dismiss counts one, three, four, and five of the indictment on void-for-vagueness and

nondelegation grounds. For the following reasons, the motion is denied.

                                          I.

      The seven-count indictment against Barton alleges that from sometime prior

to December 18, 2014 until August 22, 2019, Barton and her late husband (“E.B.”)

marketed and sold anabolic steroids and prescription drugs online and in a physical

store located in Metairie, Louisiana, and that they misbranded the drugs for sale, in

violation of federal law. 3 Counts one, three, four, and five charge offenses involving




1 See R. Doc. No. 1. The indictment against Barton also includes a forfeiture provision
for any property constituting or derived from any proceeds obtained as a result of the
charged offenses, as well as any property used or intended to be used to commit or
facilitate the commission of said offenses. Id. at 12–13.
2 R. Doc. No. 41.
3 See R. Doc. No. 1.
anabolic steroids. Count one charges Barton with conspiracy to distribute and possess

with the intent to distribute anabolic steroids, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(E)(i), and 846. Counts three, four, and five charge Barton with the

distribution of anabolic steroids, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(E)(i), and 18 U.S.C. § 2.

      Barton argues that these four counts should be dismissed on void-for-

vagueness and nondelegation grounds. First, according to Barton, the federal statute

prohibiting the distribution of anabolic steroids is unconstitutionally vague because

it fails to provide an “ordinary person” with sufficient notice that certain unlisted

substances may be considered to be unlawful anabolic steroids. 4 Next, Barton argues

that the charges against her violate the nondelegation doctrine because the United

States Attorney “both defined the law and prosecuted the case.” 5 The Court will

address each of Barton’s arguments in turn.

                                          II.

      Anabolic steroids were first defined and added to schedule III of the Controlled

Substances Act (“CSA”) by the Anabolic Steroids Control Act of 1990. 6 See Pub. L. No.

101-647, 104 Stat 4789. The Anabolic Steroid Control Act of 2004 (“ASCA”) modified

the definition of an anabolic steroid to mean “any drug or hormonal substance,



4 R. Doc. No. 41-1, at 7.
5 Id.
6 The Anabolic Steroids Control Act of 1990 defined an “anabolic steroid” as ““any

drug or hormonal substance, chemically and pharmacologically related to
testosterone (other than estrogens, progestins, and corticosteroids) that promotes
muscle growth” and included a list of twenty-eight chemical substances. Pub. L. No.
101-647, 104 Stat 4789.

                                           2
chemically and pharmacologically related to testosterone (other than estrogens,

progestins, corticosteroids, and dehydroepiandrosterone),” and included a non-

exhaustive list of fifty-nine chemical substances. See 21 U.S.C. § 802(32)(A); PL 108–

358, 118 Stat 1661. ASCA also authorized the United States Attorney General to

schedule additional substances as anabolic steroids pursuant to his statutory

authority. See 21 U.S.C. §§ 802(41)(A), 811(a)–(c); 21 C.F.R. § 1300.01.

      In 2014, Congress enacted the Designer Anabolic Steroid Control Act

(“DASCA”), which added additional substances to the list of anabolic steroids and

included an “analogue provision” for substances that were not specifically listed. 7

This provision expanded the definition of an anabolic steroid by providing that drugs

and hormonal substances not listed in 21 U.S.C. §§ 802(41)(i)–(lxxv) may be

considered to be an anabolic steroid if:

      (I)    the drug or substance has been created or manufactured with the
             intent of producing a drug or other substance that either—

                (aa)   promotes muscle growth; or

                (bb)   otherwise causes a pharmacological effect similar to
                       that of testosterone; or

      (II)   the drug or substance has been, or is intended to be, marketed or
             otherwise promoted in any manner suggesting that consuming it
             will promote muscle growth or any other pharmacological effect
             similar to that of testosterone.

      21 U.S.C. § 802(41)(C)(i).


7 As explained by one of its legislative sponsors, DASCA would “giv[e] the DEA the
tools and authority to properly classify designer steroids as controlled substances and
increase criminal penalties for importing, manufacturing, or distributing them under
false labels.” Designer Anabolic Steroid Control Act of 2014: Hearing on H.R. 4771,
113th Cong. H7459–07 (2014) (statement of Rep. Joseph R. Pitts).

                                           3
                                            A.

      Under the void-for-vagueness doctrine, a criminal law is unconstitutionally

vague if it “wholly ‘fails to provide a person of ordinary intelligence fair notice of what

is prohibited, or is so standardless that it authorizes seriously discriminatory

enforcement.’” Johnson v. United States, 135 S. Ct. 2551, 2556 (2015) (quoting United

States v. Williams, 553 U.S. 285, 304 (2008)). “Although the doctrine focuses both on

actual notice to citizens and arbitrary enforcement, [the United States Supreme

Court] [has] recognized that the more important aspect of vagueness doctrine ‘is not

actual notice, but . . . the requirement that a legislature establish minimal guidelines

to govern law enforcement.’” Kolender v. Lawson, 461 U.S. 352, 357 (1983) (quoting

Smith v. Goguen, 415 U.S. 566, 574 (1974)).

      The Supreme Court has emphasized that courts, when responding to a

vagueness challenge, should consider the “strong presumptive validity that attaches

to an Act of Congress.” Skilling v. United States, 561 U.S. 358, 403 (2010) (quoting

United States v. Nat’l Dairy Prod. Corp., 372 U.S. 29, 32 (1963)). Thus, “the threshold

for declaring a law void for vagueness is high.” Johnson, 135 S. Ct. at 2576.

“‘[S]tatutes are not automatically invalidated as vague simply because difficulty is

found in determining whether certain marginal offenses fall within their language.’”

Id. (quoting Nat’l Dairy Prod. Corp., 372 U.S. at 32)).

      In McFadden v. United States, the Supreme Court denied a vagueness

challenge to 21 U.S.C. § 841(a)(1) as it applied to prosecutions for controlled

substances defined under the Controlled Substance Analogue Enforcement Act of



                                            4
1986 (“Analogue Act”), a provision of the CSA similar to DASCA as it pertains to

Barton. 135 S. Ct. 2298 (2015). The Analogue Act instructed courts to treat a category

of substances—known as “analogues”—whose chemical structures are “substantially

similar” to those of a controlled substance in schedule I or schedule II as schedule I

controlled substances for purposes of federal law. See id. at 2302; 21 U.S.C. §§

802(32)(A), 813. The Supreme Court concluded that the scienter requirement of

Section 841(a)(1), which requires that a defendant knowingly engaged in the

prohibited act—that is, manufacturing, distributing, dispensing, or possessing with

intent to manufacture, distribute, or dispense, a controlled substance—“‘alleviate[d]

vagueness concerns’” as applied to substances that were analogues under the

Analogue Act. Id. at 2307 (quoting Gonzales v. Carhart, 550 U.S. 124, 149 (2007)).

      The Supreme Court held in McFadden that Section 841(a)(1)’s knowledge

requirement could be established either by evidence that the defendant: (1) knew she

possessed a controlled substance listed on the federal schedules, even if she did not

know the identity of the substance she possessed; or (2) knew the identity of the

substance she possessed, even if she did not know that the substance was listed on

the federal schedules. Id. at 2304–05. This requirement “‘narrow[s] the scope of the

[its] [sic] prohibition[,] and limit[s] prosecutorial discretion.’” Id. (quoting Gonzales,

550 U.S. at 149) (alterations in original).

      The Analogue Act examined in McFadden “defines a controlled substance

analogue by its features, as a substance ‘the chemical structure of which is

substantially similar to the chemical structure of a controlled substance in schedule



                                              5
I or II’; ‘which has a stimulant, depressant, or hallucinogenic effect on the central

nervous system that is substantially similar to or greater than’ the effect of a

controlled substance in schedule I or II; or which is represented or intended to have

that effect with respect to a particular person.” Id. at 2305 (quoting 21 U.S.C. §

802(32)(A)). “A defendant who possesses a substance with knowledge of those

features knows all of the facts that make [her] conduct illegal, just as a defendant

who knows [s]he possesses [a specific substance] knows all of the facts that make

[her] conduct illegal. A defendant need not know of the existence of the Analogue Act

to know that [s]he was dealing with ‘a controlled substance.’” Id.

      Like the Analogue Act upheld in McFadden, DASCA also defines an unlisted

anabolic steroid by its features, as a substance whose chemical structure is

“substantially similar” to an anabolic steroid that is listed in 21 U.S.C. § 802(41)(A)

and that was created or manufactured with the intent of producing a substance that

“promotes muscle growth” or “otherwise causes a pharmacological effect similar to

that of testosterone,” or that was marketed or promoted in any manner suggesting

that its consumption would have such effects. See 21 U.S.C. § 802(41)(C)(i). In a

parallel vein, a defendant who possesses a substance with knowledge of its features

as an anabolic steroid, or who knows she possesses an anabolic steroid, would thereby

“know[] all of the facts that make [her] conduct illegal.” McFadden, 135 S. Ct. at 2305.

      Both the Analogue Act and DASCA use the identical definitional term

“substantially similar,” as well as a reference to the substance’s effects, to proscribe




                                           6
their respective category of controlled substances. 8 As the Fifth Circuit explained in

United States v. Granberry when it denied a vagueness challenge to the Analogue

Act:

       [The Analogue Act] provides adequate notice of what conduct is
       prohibited. The statute makes plain that drugs which have been
       chemically designed to be similar to controlled substances, but which
       are not themselves listed on the controlled substance schedules, will
       nonetheless be considered as schedule I substances if 1) they are
       substantially similar chemically to drugs that are on those schedules, 2)
       if they produce similar effects on the central nervous system as drugs
       that are on those schedules, or 3) are intended or represented to produce
       effects similar to those produced by drugs that are on those schedules.
       There is nothing vague about the statute.

916 F.2d 1008, 1010 (5th Cir. 1990); see United States v. Palmer, 917 F.3d 1035, 1038

(8th Cir. 2019) (holding that the Analogue Act is not unconstitutionally vague);

United States v. Klecker, 348 F.3d 69, 72 (4th Cir. 2003) (“[C]ourts of appeals have

unanimously rejected vagueness challenges to Analogue Act prosecutions.”).

       Barton attempts to distinguish the Analogue Act and DASCA by arguing that

a controlled substance analogue and anabolic steroid analogue are “fundamentally

different” because of their respective chemical formulations. 9 However, Barton has

not explained how this alleged distinction or DASCA’s definition of an anabolic

steroid as “related to” testosterone renders the statute unconstitutionally vague. 10



8 See United States v. Daniels, 247 F.3d 598, 600 (5th Cir. 2001) (holding that the
federal bankruptcy statute was not unconstitutionally vague because, inter alia, the
statute “contains identical language” to the federal mail fraud statute the Fifth
Circuit “previously sustained against a void-for-vagueness challenge”) (citations
omitted).
9 See R. Doc. No. 41-1, at 9.
10 Barton asserts, without citing any supporting authority, that “the use of ‘related

to’ and ‘substantially similar’ in the same statutory scheme is vague and confusing

                                           7
      Furthermore, DASCA is not unconstitutionally vague as applied to Barton, as

evidence in the record indicates that she knew that the substances she possessed and

distributed were anabolic steroids, and that she knew she was engaging in illegal

conduct. 11 See United States v. Mazurie, 419 U.S. 544, 550 (1975) (“It is well

established that vagueness challenges to statutes which do not involve First

Amendment freedoms must be examined in the light of the facts of the case at hand.”)

(citing Nat’l Dairy Prod. Corp., 372 U.S. at 32 (1963)). As stated previously, the

government may establish the knowledge requirement under 21 U.S.C. § 841(a)(1) by

demonstrating that the defendant knew she possessed a controlled substance or that




and results in void for vagueness.” R. Doc. No. 46; see R. Doc. No. 41-1, at 10–13.
Barton also alleges that the United States Attorney “drop[ed] the relation element
from the definition” of an anabolic steroid and misled the grand jury. See R. Doc. No.
41-1, at 12. Notwithstanding the lack of evidence to support this contention, Barton
appears to have misread the statute, as the term “related to” applies to the definition
of an anabolic steroid, see 21 U.S.C. § 802(41)(A), and the term “substantially similar”
applies to drug or hormonal substances that are not specifically listed in the CSA but
that may nevertheless be considered to be an anabolic steroid because of similarities
in their chemical structure to an anabolic steroid that is listed. See 21 U.S.C.
802(41)(C)(i). There is no evidence that the United States Attorney “eliminat[ed]” any
phrase in DASCA or the CSA when charging Barton for her conduct with respect to
anabolic steroids. Barton also contends that “there is no federal law that exempts an
anabolic analogue from being listed and posted by Congress or the Attorney General.”
R. Doc. No. 41-1, at 13. However, 21 U.S.C. § 802(41)(C)(i) specifically provides that
certain substances not listed in 21 U.S.C. § 802(41)(A) “shall be considered to be an
anabolic steroid” if their chemical structures meet the statutory requirements. See 21
U.S.C. § 802(41)(C)(i).
11 Section 841(a)(1)’s knowledge requirement may be established through direct or

circumstantial evidence, the latter of which could include “a defendant’s concealment
of [her] activities, evasive behavior with respect to law enforcement, [and] knowledge
that a particular substance produces [an effect] similar to that produced by controlled
substances.” McFadden, 135 S. Ct. at 2304 n.1. As discussed herein, such
circumstantial evidence has been presented with respect to the charges against
Barton.

                                           8
she knew the identity of the substance she possessed. See McFadden, 550 U.S. at

2304–05. This requirement of scienter assuages concerns that a law is

unconstitutionally vague. See id. at 2307.

      Barton has admitted that she and E.B. sold “bodybuilding enhancements,” 12

and despite the government’s warning to Barton and E.B. that it considered their

drug sale activities to be unlawful, the sales persisted. 13 Moreover, the government

has presented evidence that Barton’s late husband E.B., with whom Barton has been

charged with aiding and abetting, sent messages to potential customers identifying

specific substances and informing them that the substances being sold were illegal. 14




12 R. Doc. No. 41-1, at 1.
13 See R. Doc. No. 18, at 5. According to the government, the Drug Enforcement
Agency (DEA) executed a search warrant on Barton and E.B.’s home and warehouse
on June 21, 2016 and seized over 500 bottles of an anabolic steroid sold under the
trade name “MIT-Oxime” and over 300 bottles of erectile dysfunction drugs. Id. The
DEA also executed electronic search warrants on that date and found that between
December 2014 and June 2016, Barton and E.B. had grossed over $570,000 from the
sale of anabolic steroids to customers across the United States and internationally.
Id. After the search warrants were executed, the United States Attorney’s Office met
with Barton and E.B. to inform them that they were the targets of a federal drug
investigation and outlined some of the evidence the government had gathered against
them. Id. The government also explained to Barton and E.B. the legal framework of
DASCA. Id. According to the government, “[t]here would have been no doubt from
any participant in that meeting that the government considered the defendant’s
activities to be illegal.” Id. However, after the meeting, while Barton shut down two
websites she had previously used to sell drugs, the DEA discovered that Barton
continued to sell drugs on a new website. See id.
14 In addition to the distribution of anabolic steroids, counts 3, 4, and 5 also charge

Barton with aiding and abetting such distribution, in violation of 18 U.S.C. § 2. See
R. Doc. No. 1, at 11. Under 18 U.S.C. § 2, “‘those who provide knowing aid to persons
committing federal crimes, with the intent to facilitate the crime, are themselves
committing a crime.’” Rosemond v. United States, 572 U.S. 65, 71 (2014). “The
statute’s purview is broad, ‘comprehend[ing] all assistance rendered by words, acts,
encouragement, support, or presence . . . even if that aid relates to only one (or some)

                                             9
According to the government, E.B. chemically modified an “illegal steroid called

dianabol” to create a new substance called “dianadrol,” and then packaged it for sale

with a label “to say not for injection and not for human use.” 15 However, E.B.

instructed a potential user that “for the first week you need to take it twice a week to

get a lot in you [sic] blood and then go to once a week.” 16 E.B. also explained that he

labeled the products in this manner because “that is just the only way I can sell it wit

[sic] out it be [sic] illegal.” 17

        Barton does not allege that she did not know the identity of the substances she

sold with her late husband or that she was unaware that her late husband chemically

modified specific anabolic steroids listed on the federal schedules. Nor has she alleged

that the government engaged in “arbitrary enforcement” under a “standardless” law.

See Johnson, 135 S. Ct. at 2556. Moreover, based on evidence presented by the

government, it appears that Barton and E.B. attempted to create a false display of

legitimacy by labeling their products with provisos stating that they were only for

“research purposes” and “not for human consumption,” when in fact, the products

were marketed to consumers as ingestible substances to promote muscle growth. 18




of a crime’s phases or elements.’” United States v. De Nieto, 922 F.3d 669, 677–78 (5th
Cir. 2019) (quoting Rosemond, 572 U.S. at 73) (alterations in original).
15 R. Doc. No. 1, at 4 ¶15. Dianabol, the brand name for methandienone, which is sold

under the brand name “Dianabol,” is listed as an anabolic steroid under 21 U.S.C. §
802(41)(A)(xxii).
16 R. Doc. No. 1, at 4 ¶ 16.
17 Id. at 4 ¶ 17.
18 Id. at 4 ¶ 13. Furthermore, the investigation by the DEA found no evidence that

Barton or E.B. sold any drugs or other substances to accredited research institutions
or laboratories. See R. Doc. No. 18, at 5.

                                          10
Indeed, Barton herself states that she and E.B. sold “dietary and nutritional

supplements” and “bodybuilding enhancement products” at their store, which are

items to be consumed. 19

      “A law can be unconstitutionally vague if it ‘fails to provide those targeted by

the statute a reasonable opportunity to know what conduct is prohibited.’” Doe I v.

Landry, 909 F.3d 99, 116 (5th Cir. 2018) (quoting Kucinich v. Tex. Democratic Party,

563 F.3d 161, 166 n.4 (5th Cir. 2009)). However, at this stage of the proceedings, the

record before the Court indicates that Barton was aware that she and E.B. were

engaging in prohibited conduct through the distribution of anabolic steroids and that

she knew the identity of the substances she distributed. 20 Therefore, the Court finds

that DASCA is not unconstitutionally vague as applied to Barton.



19R. Doc. No. 41-1, at 1.
20 See United States v. Gordon, 580 F.2d 827, 841 (5th Cir. 1978) (finding, in the
context of a nondelegation challenge, that the CSA contained “sufficient safeguards
against arbitrary . . . action by the DEA,” as the defendants did not allege they lacked
notice of what conduct was unlawful); United States v. Washam, 312 F.3d 926, 930
(8th Cir. 2002) (“[T]he evidence in the present case shows that [the defendant] knew
his conduct was illegal because even though the shipping label said not to ingest, [the
defendant] told the buyers how much to ingest, he charged an exorbitant mark-up
price on the chemical, and he commented about other chemicals that were legal for
human consumption.”).

To illustrate the apparent difficulty that an “ordinary person” would face in
determining whether a particular substance is unlawful under DASCA, Barton
includes a diagram of the chemical compositions of butylone and ethylone. See R. Doc.
No. 41-1, at 11. However, neither of these substances is an anabolic steroid. Butylone
is a schedule I controlled substance, and ethylone (also known as “Molly”) is a
positional isomer of butylone. See 21 C.F.R. §§ 1308.11(d)(62); 1308.11(b)–(h); see also
United States v. Phifer, 909 F.3d 372, 385 (11th Cir. 2018) (remanding to the district
court for the jury to determine whether ethylone “satisfie[d] all of the generally
accepted definitions of a ‘positional isomer’ of butylone). The diagram is therefore
inapposite to Barton’s vagueness challenge to DASCA. Notwithstanding, whether the

                                          11
                                          B.

      The nondelegation doctrine, rooted in the principle of separation of powers,

provides that “Congress may not constitutionally delegate its legislative power to

another branch of Government.” Touby v. United States, 500 U.S. 160, 165 (1991).

However, Congress may “‘obtain[] the assistance of its coordinate Branches’—and in

particular, may confer substantial discretion on executive agencies to implement and

enforce the laws.” Gundy v. United States, 139 S. Ct. 2116, 2123 (2019) (quoting

Mistretta v. United States, 488 U.S. 361, 372 (1989)). “A statutory delegation is

constitutional as long as Congress ‘lay[s] down by legislative act an intelligible

principle to which the person or body authorized to [exercise the delegated authority]

is directed to conform.” Id. (quoting J.W. Hampton, Jr., & Co. v. United States, 276

U.S. 394, 409 (1928)).

      The Supreme Court has held that the CSA provides an “intelligible principle”

to constrain the Attorney General’s discretion to schedule controlled substances and

that “these restrictions satisfy the constitutional requirements of the nondelegation

doctrine.” Touby, 500 U.S. at 165–67; 21 see United States v. Gordon, 580 F.2d 827,




substances that Barton distributed were, in fact, anabolic steroids, is a determination
for the jury to make.
21 In Touby, the Supreme Court examined the delegation of authority to the Attorney

General to schedule drugs on a temporary basis under 21 U.S.C. § 811(h), which the
Supreme Court found “passes muster” under the nondelegation doctrine even though
it “features fewer procedural requirements than the permanent scheduling statute.”
500 U.S. at 166. The Attorney General’s authority to permanently schedule anabolic
steroids is provided for by the permanent scheduling statute, 21 U.S.C. § 811(a)–(c).
See 21 U.S.C. § 802(41)(A). The Attorney General is also authorized to temporarily
schedule anabolic steroids pursuant to 21 U.S.C. § 811(i).

                                          12
840 (5th Cir. 1978) (concluding that the “delegation of the authority to schedule drugs

[under the CSA] is constitutionally permissible”). Accordingly, the Supreme Court

has also upheld the constitutionality of the Attorney General’s delegation of “any of

his functions under [the Controlled Substances Act] to any officer or employee of the

Department of Justice.” Touby, 500 U.S. at 169 (citing 21 U.S.C. § 871(a)).

      Barton summarily asserts that the United States Attorney “implicated the

nondelegation doctrine” and appears to argue that the United States Attorney is an

improper delegee of the Attorney General’s authority under 21 U.S.C. § 871(a). 22

Barton’s contention is misplaced, as the United States Attorney does not, and did not

in this case, exercise any delegated authority with respect to the scheduling of

controlled substances. Furthermore, as the Fifth Circuit explained in Granberry,

which examined a nondelegation challenge to the Analogue Act, a statute that

provides that analogue substances shall be treated as controlled substances under

the federal schedules “does not delegate any authority to the Attorney General,” but

rather, “operates only by reference to the authority already delegated to the Attorney

General by the Controlled Substances Act itself.” 916 F.2d at 1010. Similarly, DASCA

does not delegate additional authority to the Attorney General or the United States

Attorney, but rather, operates by reference to the Attorney General’s previously-

delegated authority under the CSA to schedule additional substances as anabolic

steroids. See 21 U.S.C. §§ 802(41)(A), 811(a)–(c), 811(i). The United States Attorney,



22Barton’s argument on this point is difficult for the Court to discern, as she questions
what an “employee” means in the context of 21 U.S.C. § 871(a) but does not provide
any additional reasoning. See R. Doc. No. 41-1, at 14.

                                           13
accordingly, acted within his authority to charge Barton with the unlawful

distribution of anabolic steroids based on the evidence obtained through the

government’s investigation.

                                     III.

      Accordingly,

      IT IS ORDERED that the motion is DENIED.

      New Orleans, Louisiana, November 21, 2019.



                                    _______________________________________
                                            LANCE M. AFRICK
                                    UNITED STATES DISTRICT JUDGE




                                     14
